UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR Certified Shareholder Report of Registered Management Investment Companies Investment Company Act File Number: 811-03734 EuroPacific Growth Fund (Exact Name of Registrant as Specified in Charter) 333 South Hope Street Los Angeles, California 90071 (Address of Principal Executive Offices) Registrant's telephone number, including area code: (213) 486-9200 Date of fiscal year end: March 31 Date of reporting period: September 30, 2010 Vincent P. Corti Capital Research and Management Company 333 South Hope Street Los Angeles, California 90071 (Name and Address of Agent for Service) Copies to: Mark D. Perlow K&L Gates LLP Four Embarcadero Center, Suite 1200 San Francisco, California94111 (Counsel for the Registrant) ITEM 1 – Reports to Stockholders EuroPacific Growth Fund® Semi-annual report for the six months ended September 30, 2010 EuroPacific Growth Fund® seeks long-term growth of capital by investing primarily in the securities of companies based in Europe and the Pacific Basin. More than half of the world’s investment opportunities can be found beyond the borders of our country. As a shareholder in the fund, you have access to what we believe are the best of those opportunities. This fund is one of the 30 American Funds. American Funds is one of the nation’s largest mutual fund families. For nearly 80 years, Capital Research and Management Company,SM the American Funds adviser, has invested with a long-term focus based on thorough research and attention to risk. Fund results shown in this report, unless otherwise indicated, are for Class A shares at net asset value. If a sales charge (maximum 5.75%) had been deducted, the results would have been lower. Results are for past periods and are not predictive of results for future periods. Current and future results may be lower or higher than those shown. Share prices and returns will vary, so investors may lose money. Investing for short periods makes losses more likely. Investments are not FDIC-insured, nor are they deposits of or guaranteed by a bank or any other entity, so they may lose value. For current information and month-end results, visit americanfunds.com. Here are the average annual total returns on a $1,000 investment with all distributions reinvested for periods ended September 30, 2010: Class A shares 1 year 5 years 10 years Reflecting 5.75% maximum sales charge % % % The total annual fund operating expense ratio was 0.85% for Class A shares as of the most recent fiscal year-end. Investment results assume all distributions are reinvested and reflect applicable fees and expenses. The fund’s investment adviser waived a portion of its management fees from September 1, 2004, through December 31, 2008. Applicable fund results shown reflect the waiver, without which they would have been lower. See the Financial Highlights table on pages 28 to 33 for details. Results for other share classes can be found on page 5. Equity investments are subject to market fluctuations. Investing outside the United States may be subject to additional risks, such as currency fluctuations, periods of illiquidity and price volatility. These risks may be heightened in connection with investments in developing countries. See the prospectus and the Risk Factors section of this report for more information on these and other risks associated with investing in the fund. Fellow shareholders: The first half of EuroPacific Growth Fund’s fiscal year was a turbulent one, reflecting sovereign debt crises in a number of European countries, some monetary tightening in China on concerns regarding property prices and a significant oil spill in the Gulf of Mexico. However, markets ended the half year on a stronger note as concerns began to subside and the focus turned to further monetary easing. Despite this turbulent backdrop, many companies reported solid earnings. The fund returned 2.8% for the six months ended September 30, 2010. This result was slightly better than the 2.4% return of the unmanaged MSCI All Country World ex USA Index, which measures more than 40 developed- and developing-country stock markets, as well as the 1.6% return for the Lipper International Funds Average. [Begin Sidebar] Results at a glance For periods ended September 30, 2010, with all distributions reinvested Total returns Average annual total returns Lifetime (since Six months 1 year 5 years 10 years 4/16/84) EuroPacific Growth Fund (Class A shares) % MSCI All Country World ex USA Index1,2 — Lipper International Funds Average3 MSCI EAFE Index1 1 The market indexes are unmanaged, and their results include reinvested distributions but do not reflect the effect of sales charges, commissions, account fees, expenses or taxes. 2 The index did not exist prior to December 31, 1987. 3 Source: Lipper. Lipper averages do not reflect the effect of sales charges or taxes. [End Sidebar] Uncertain environment Concerns regarding the solvency of Greece and a number of other European nations took a major toll on stock markets and the euro in the early summer. These countries responded by outlining major fiscal packages to allay concerns about their solvency. In addition, stress tests were performed on all banks within the euro zone, which had the dual effect of improving transparency and confidence. With euro zone industrial production reasonably resilient over the summer, both the markets and the euro rallied quite sharply by the end of the summer. China, which continues to gain importance in the global economy, confronted concerns over a looming property-price bubble. The authorities reacted by instituting a number of administrative measures to reduce the flow of credit to the property sector, which dampened some of the exuberance in the real estate market. Currencies remained volatile over the half year, with the euro first falling versus the dollar but then rallying sharply toward the end of the period, while the yen strengthened. The expectation that the U.S. would require further economic stimulus measures triggered substantial capital flows into a number of Asian markets, causing sharp appreciation in both their stock markets and currencies. Some countries viewed these inflows as potentially destabilizing to their economies and implemented measures to restrict these flows. Brazil, for instance, which only 10 years ago needed foreign capital to finance its sovereign debt problems, recently implemented measures to limit foreign inflows to protect its now-stronger financial system. How the fund responded Financials, the fund’s largest sector at nearly 20% of net assets, were mixed during the period. As the creditworthiness of some sovereign borrowers deteriorated, concerns grew about the strength of publicly funded backstop facilities and potential losses on bank holdings of government debt. British insurer Prudential (+20.4%) and Geneva-based UBS (+4.3%), both large holdings in the fund, helped results, as did India’s Housing Development Finance Corp. (+34.6%) and Brazil’s Banco Bradesco (+19.6%). Others detracted from returns, including Banco Santander (–4.9%), Industrial and Commercial Bank of China (–2.5%), Barclays (–14.2%) and Société Générale (–8.1%). Smaller holdings Allianz (–10.1%), Credit Suisse (–17.2%), Deutsche Bank (–29.2%) and Nomura (–34.3%) were also weak during the period. Telecommunication services companies made up a big portion of the fund; in fact, the fund’s largest holding was Mexico-based telecommunications company América Móvil (+5.8%). Japanese telecommunications company SOFTBANK, which also does business in China, rose 32.8%; it is one of the few companies domiciled in Japan that did well in the period. Another notable Japanese company was industrial robot manufacturer FANUC, up 19.4%. The stocks of many automakers rose during the period, including Volvo (+45.6%), Daimler (+34.5%) and Hyundai (+31.4%); Honda Motor was flat (+0.6%). [Begin Sidebar] Where the fund’s assets are invested (percent invested by country) EuroPacific Growth Fund invests primarily in the stocks of companies based in Europe and the Pacific Basin.1 MSCI All Country World EuroPacific Growth Fund ex USA Index2 (9/30/10) (3/31/10) (9/30/10) Europe Euro zone3 % % % United Kingdom Switzerland Denmark .7 Sweden Russia Norway .8 .8 .6 Other Europe .5 .7 Pacific Basin Japan China Canada Mexico South Korea Taiwan Australia Hong Kong Indonesia .8 .6 .6 Other Pacific Basin Other India Brazil South Africa Israel .8 .6 Other countries .2 .1 .9 Short-term securities & other assets less liabilities — Total % % % 1 A country is considered part of the Pacific Basin if any of its borders touches the Pacific Ocean. 2 Weighted by market capitalization. 3 Countries using the euro as a common currency: Austria, Belgium, Cyprus, Finland, France, Germany, Greece, Ireland, Italy, Luxembourg, Malta, the Netherlands, Portugal, Slovakia, Slovenia and Spain. [End Sidebar] Health care companies made up more than 10% of the portfolio; although they had helped returns during the recession, their gains slowed during the six months. Three pharmaceutical companies were among the fund’s top 10 holdings: third-largest Novo Nordisk (+27.3%), fourth-largest Novartis (+6.4%) and fifth-largest Bayer (+3.0%). Other significant holdings in the fund were second-largest Anheuser-Busch InBev (+16.4%) and ninth-largest Nestlé (+3.8%). Energy stocks fared poorly, with the outlook for the oil industry clouded by the oil rig explosion in the Gulf of Mexico. BP, which operated the well, saw its stock fall 27.8% during the period as it faced multibillion-dollar cleanup costs and legal bills in addition to increased regulatory scrutiny. Royal Dutch Shell, however, edged up 5.5%. Materials stocks also saw heavy declines as commodities prices dropped amid worries over demand from China; ArcelorMittal fell 24.7% and Syngenta declined 10.7%. Looking ahead EuroPacific Growth Fund invests around the world, in developed and developing countries, in Europe and Canada, in India and in many other countries that are part of the Pacific Basin. Even as developed countries face difficulties, developing countries are taking up the slack. Although we keep watch for the possibility of another bout of global economic weakness and the potential for currency battles, we have a balanced view of business conditions. The mixed economic data has tended to obscure favorable developments for corporations, such as profit growth, good cash generation, improved balance sheets and rising revenues. The fund’s investment professionals are looking at many companies that not only have these qualities but also operate in markets where growth is less susceptible to the developed world’s economic cycle. We believe that our focus on companies’ long-term prospects helps bring value to shareholders. We thank you for sharing our long-term outlook and for your support of EuroPacific Growth Fund. Sincerely, /s/ Gina H. Despres Gina H. Despres Vice Chairman of the Board /s/ Carl Kawaja Carl Kawaja President November 8, 2010 For current information about the fund, visit americanfunds.com. Other share class results Classes B, C, F and 529 Fund results shown are for past periods and are not predictive of results for future periods. Current and future results may be lower or higher than those shown. Share prices and returns will vary, so investors may lose money. For current information and month-end results, visit americanfunds.com. Average annual total returns for periods ended September 30, 2010: 10 years1/ 1 year 5 years Life of class Class B shares2 Reflecting applicable contingent deferred sales charge (CDSC), maximum of 5%, payable only if shares are sold within six years of purchase % % % Not reflecting CDSC Class C shares — first sold 3/15/01 Reflecting CDSC, maximum of 1%, payable only if shares are sold within one year of purchase Not reflecting CDSC Class F-1 shares3 — first sold 3/15/01 Not reflecting annual asset-based fee charged by sponsoring firm Class F-2 shares3 — first sold 8/1/08 Not reflecting annual asset-based fee charged by sponsoring firm — Class 529-A shares4 — first sold 2/15/02 Reflecting 5.75% maximum sales charge Not reflecting maximum sales charge Class 529-B shares2,4 — first sold 2/19/02 Reflecting applicable CDSC, maximum of 5%, payable only if shares are sold within six years of purchase Not reflecting CDSC Class 529-C shares4 — first sold 2/15/02 Reflecting CDSC, maximum of 1%, payable only if shares are sold within one year of purchase Not reflecting CDSC Class 529-E shares3,4 — first sold 3/7/02 Class 529-F-1 shares3,4 — first sold 9/16/02 Not reflecting annual asset-based fee charged by sponsoring firm 1Applicable to Class B shares only. All other share classes reflect results for the life of the class. 2These shares are not available for purchase. 3These shares are sold without any initial or contingent deferred sales charge. 4Results shown do not reflect the $10 account setup fee and an annual $10 account maintenance fee. Investment results assume all distributions are reinvested and reflect applicable fees and expenses. The fund’s investment adviser waived a portion of its management fees from September 1, 2004, through December 31, 2008. Applicable fund results shown reflect the waiver, without which they would have been lower. See the Financial Highlights table on pages 28 to 33 for details that include expense ratios for all share classes. For information regarding the differences among the various share classes, refer to the fund’s prospectus. Summary investment portfolio September 30, 2010 unaudited The following summary investment portfolio is designed to streamline the report and help investors better focus on a fund’s principal holdings.See the inside back cover for details on how to obtain a complete schedule of portfolio holdings. [begin pie chart] Industry sector diversification (percent of net assets) Financials 19.88 % Consumer staples Consumer discretionary Health care Telecommunication services Other industries Rights and bonds & notes Short-term securities & other assets less liabilities [end pie chart] Country diversification (percent of net assets) Euro zone* 27.3 % United Kingdom Japan Switzerland China India Mexico Canada South Korea Denmark Brazil Taiwan Other countries Short-term securities & other assets less liabilities *Countries using the euro as a common currency; those represented in the fund's portfolio are Austria, Belgium, Finland, France, Germany, Greece, Ireland, Italy, the Netherlands, Portugal and Spain. Percent Value of net Common stocks- 92.03% Shares ) assets Financials- 19.88% Prudential PLC (1)(2) $ % UBS AG(1)(3) Banco Santander, SA (1) Housing Development Finance Corp. Ltd. (1) Agricultural Bank of China, Class H(1)(3) Industrial and Commercial Bank of China Ltd., Class H (1) Barclays PLC (1) Barclays PLC (1)(4) Banco Bradesco SA, preferred nominative Société Générale (1) Itaú Unibanco Holding SA, preferred nominative Itaú Unibanco Holding SA, preferred nominative (ADR) Fairfax Financial Holdings Ltd. Fairfax Financial Holdings Ltd. (CAD denominated) Bank of China Ltd., Class H (1) Other securities Consumer staples- 10.58% Anheuser-Busch InBev NV (1) Anheuser-Busch InBev NV, VVPR STRIPS(1)(3) 41 Nestlé SA (1) British American Tobacco PLC (1) Tesco PLC (1) Danone SA (1) Pernod Ricard SA (1) Other securities Consumer discretionary- 10.52% Daimler AG(1)(3) Daimler AG (New York registered) (3) Honda Motor Co., Ltd. (1) Industria de Diseño Textil, SA (1) British Sky Broadcasting Group PLC (1) Other securities Health care- 10.02% Novo Nordisk A/S, Class B (1) Novartis AG (1) Bayer AG (1) Roche Holding AG (1) Teva Pharmaceutical Industries Ltd. (ADR) CSL Ltd. (1) Other securities Telecommunication services- 8.50% América Móvil, SAB de CV, Series L (ADR) América Móvil, SAB de CV, Series L SOFTBANK CORP. (1) Telefónica, SA (1) MTN Group Ltd. (1) Koninklijke KPN NV (1) Other securities Information technology- 8.44% Samsung Electronics Co. Ltd. (1) Samsung Electronics Co. Ltd., nonvoting preferred (1) Canon, Inc. (1) SAP AG (1) SAP AG (ADR) Taiwan Semiconductor Manufacturing Co. Ltd. (1) Taiwan Semiconductor Manufacturing Co. Ltd. (ADR) HOYA CORP. (1) Other securities Materials- 6.79% ArcelorMittal (1) Syngenta AG (1) Other securities Industrials- 6.75% Siemens AG (1) Schneider Electric SA (1) Ryanair Holdings PLC (ADR) Other securities Energy- 6.24% BP PLC (1) OAO Gazprom (ADR) (1) Royal Dutch Shell PLC, Class B (1) Royal Dutch Shell PLC, Class B (ADR) Canadian Natural Resources, Ltd. Other securities Utilities- 1.97% GDF SUEZ (1) Other securities Miscellaneous -2.34% Other common stocks in initial period of acquisition Total common stocks (cost: $71,651,933,000) Percent Value of net Rights - 0.04% ) assets Miscellaneous -0.04% Other rights in initial period of acquisition Total rights (cost: $0) Percent Value of net Bonds & notes- 0.05% ) assets Financials - 0.05% Other securities Total bonds & notes (cost: $33,994,000) Principal Percent amount Value of net Short-term securities- 7.85% ) ) assets Freddie Mac 0.16%-0.44% due 10/1/2010-6/21/2011 $ Fannie Mae 0.16%-0.51% due 10/1/2010-6/1/2011 Straight-A Funding LLC 0.24%-0.31% due 10/26-12/16/2010 (4) Novartis Securities Investment Ltd. 0.22%-0.24% due 10/1-12/20/2010 (4) Roche Holdings, Inc. 0.19% due 10/18/2010 (4) Other securities Total short-term securities (cost: $8,105,130,000) Total investment securities (cost: $79,791,057,000) Other assets less liabilities Net assets $ % "Miscellaneous" securities include holdings in their initial period of acquisition that have not previously been publicly disclosed. "Other securities" includes all issues that are not disclosed separately in the summary investment portfolio. Investments in affiliates A company is considered to be an affiliate of the fund under the Investment Company Act of 1940 if the fund's holdings in that company represent 5% or more of the outstanding voting shares. The value of the fund's affiliated-company holdings is either shown in the summary investment portfolio or included in the value of "Other securities" under the respective industry sectors. Further details on such holdings and related transactions during the six months ended September 30, 2010, appear below. Beginning shares Additions Reductions Ending shares Dividend income Value of affiliates at 9/30/2010 Prudential PLC (1) $ $ UCB SA (1) - Capita Group PLC (1) - - Hirose Electric Co., Ltd. (1) - - Air France (1) (3) - - Techtronic Industries Co. Ltd. (1) - - HOYA CORP. (5) - $ $ The following footnotes apply to either the individual securities noted or one or more of the securities aggregated and listed as a single line item. (1) Valued under fair value procedures adopted by authority of the board of trustees. The total value of all such securities, including those in "Miscellaneous" and "Other securities," was $83,985,185,000, which represented 81.36% of the net assets of the fund. This amount includes $83,731,809,000 related to certain securities trading outside the U.S. whose values were adjusted as a result of significant market movements following the close of local trading. (2) Represents an affiliated company as defined under the Investment Company Act of 1940. (3) Security did not produce income during the last 12 months. (4) Acquired in a transaction exempt from registration under the Securities Act of 1933. May be resold in the U.S. in transactions exempt from registration, normally to qualified institutional buyers. The total value of all such securities, including those in "Other securities," was $1,543,322,000, which represented 1.50% of the net assets of the fund. (5) Unaffiliated issuer at 9/30/2010. Key to abbreviations ADR American Depositary Receipts CAD Canadian dollars See Notes to Financial Statements Financial statements Statement of assets and liabilities unaudited at September 30, 2010 (dollars in thousands) Assets: Investment securities, at value: Unaffiliated issuers (cost: $77,392,529) $ Affiliated issuers (cost: $2,398,528) $ Cash denominated in currencies other than U.S. dollars (cost: $14,020) Cash Receivables for: Sales of investments Sales of fund's shares Dividends and interest Liabilities: Unrealized depreciation on open forward currency contracts Payables for: Purchases of investments Repurchases of fund's shares Investment advisory services Services provided by affiliates Trustees' deferred compensation Non-U.S. taxes Other Net assets at September 30, 2010 $ Net assets consist of: Capital paid in on shares of beneficial interest $ Undistributed net investment income Accumulated net realized loss ) Net unrealized appreciation Net assets at September 30, 2010 $ (dollars and shares in thousands, except per-share amounts) Shares of beneficial interest issued and outstanding (no stated par value) - unlimited shares authorized (2,613,081 total shares outstanding) Net assets Shares outstanding Net asset value per share Class A $ $ Class B Class C Class F-1 Class F-2 Class 529-A Class 529-B Class 529-C Class 529-E Class 529-F-1 Class R-1 Class R-2 Class R-3 Class R-4 Class R-5 Class R-6 See Notes to Financial Statements Statement of operations unaudited for the six months ended September 30, 2010 (dollars in thousands) Investment income: Income: Dividends (net of non-U.S. taxes of $167,267; also includes $70,022 from affiliates) $ Interest $ Fees and expenses*: Investment advisory services Distribution services Transfer agent services Administrative services Reports to shareholders Registration statement and prospectus Trustees' compensation Auditing and legal 62 Custodian Other Net investment income Net realized gain and unrealized appreciation on investments, forward currency contracts and currency: Net realized gain (loss) on: Investments (includes $30,641 net loss from affiliates) Forward currency contracts ) Currency transactions ) Net unrealized appreciation (depreciation) on: Investments (net of non-U.S. taxes of $42,987) Forward currency contracts ) Currency translations Net realized gain and unrealized appreciation on investments, forward currency contracts and currency Net increase in net assets resulting from operations $ (*) Additional information related to class-specific fees and expenses is included in the Notes to Financial Statements. See Notes to Financial Statements Statements of changes in net assets (dollars in thousands) Six months ended September 30, 2010* Year ended March 31, 2010 Operations: Net investment income $ $ Net realized gain (loss) on investments, forward currency contracts and currency transactions ) Net unrealized appreciation on investments, forward currency contracts and currency translations Net increase in net assets resulting from operations Dividends paid to shareholders from net investment income - ) Net capital share transactions ) Total increase in net assets Net assets: Beginning of period End of period (including undistributed and distributions in excess of net investment income: $870,848 and $(119,556), respectively) $ $ *Unaudited. See Notes to Financial Statements Notes to financial statements unaudited 1. Organization EuroPacific Growth Fund (the "fund") is registered under the Investment Company Act of 1940 as an open-end, diversified management investment company. The fund seeks long-term growth of capital by investing primarily in the securities of companies based in Europe and the Pacific Basin. The fund has 16 share classes consisting of five retail share classes, five 529 college savings plan share classes and six retirement plan share classes. The 529 college savings plan share classes (529-A, 529-B, 529-C, 529-E and 529-F-1) can be used to save for college education. The six retirement plan share classes (R-1, R-2, R-3, R-4, R-5 and R-6) are generally offered only through eligible employer-sponsored retirement plans. The fund’s share classes are described below: Share class Initial sales charge Contingent deferred sales charge upon redemption Conversion feature Classes A and 529-A Up to 5.75% None (except 1% for certain redemptions within one year of purchase without an initial sales charge) None Classes B and 529-B* None Declines from 5% to 0% for redemptions within six years of purchase Classes B and 529-B convert to Classes A and 529-A, respectively, after eight years Class C None 1% for redemptions within one year of purchase Class C converts to Class F-1 after 10 years Class 529-C None 1% for redemptions within one year of purchase None Class 529-E None None None Classes F-1, F-2 and 529-F-1 None None None Classes R-1, R-2, R-3, R-4, R-5 and R-6 None None None *Class B and 529-B shares of the fund are not available for purchase. Holders of all share classes have equal pro rata rights to assets, dividends and liquidation proceeds.Each share class has identical voting rights, except for the exclusive right to vote on matters affecting only its class. Share classes have different fees and expenses ("class-specific fees and expenses"), primarily due to different arrangements for distribution, administrative and shareholder services. Differences in class-specific fees and expenses will result in differences in net investment income and, therefore, the payment of different per-share dividends by each class. 2. Significant accounting policies The financial statements have been prepared to comply with accounting principles generally accepted in the United States of America. These principles require management to make estimates and assumptions that affect reported amounts and disclosures. Actual results could differ from those estimates. The fund follows the significant accounting policies described below, as well as the valuation policies described in the next section on valuation. Security transactions and related investment income – Security transactions are recorded by the fund as of the date the trades are executed with brokers. Realized gains and losses from security transactions are determined based on the specific identified cost of the securities.In the event a security is purchased with a delayed payment date, the fund will segregate liquid assets sufficient to meet its payment obligations. Dividend income is recognized on the ex-dividend date and interest income is recognizedon an accrual basis. Market discounts, premiums and original issue discounts on fixed-income securities are amortized daily over the expected life of the security. Class allocations – Income, fees and expenses (other than class-specific fees and expenses) and realized and unrealized gains and losses are allocated daily among the various share classes based on their relative net assets. Class-specific fees and expenses, such as distribution, administrative and shareholder services, are charged directly to the respective share class. Dividends and distributions to shareholders –Dividends and distributions paid to shareholders are recorded on the ex-dividend date. Currency translation – Assets and liabilities, including investment securities, denominated in currencies other than U.S. dollars are translated into U.S. dollars at the exchange rates in effect on the valuation date. Purchases and sales of investment securities and income and expenses are translated into U.S. dollars at the exchange rates on the dates of such transactions. On the accompanying financial statements, the effects of changes in exchange rates on investment securities are included with the net realized gain or loss and net unrealized appreciation or depreciation on investments. The realized gain or loss and unrealized appreciation or depreciation resulting from all other transactions denominated in currencies other than U.S. dollars are disclosed separately. 3. Valuation The fund’s investments are reported at fair value as defined by accounting principles generally accepted in the United States of America. The fund generally determines its net asset value as of approximately 4:00 p.m. New York time each day the New York Stock Exchange is open. Methods and inputs – The fund uses the following methods and inputs to establish the fair value of its assets and liabilities. Use of particular methods and inputs may vary over time based on availability and relevance as market and economic conditions evolve. Equity securities are generally valued at the official closing price of, or the last reported sale price on, the exchange or market on which such securities are traded, as of the close of business on the day the securities are being valued or, lacking any sales, at the last available bid price. Prices for each security are taken from the principal exchange or market in which the security trades. Fixed-income securities, including short-term securities purchased with more than 60 days left to maturity, are generally valued at prices obtained as of approximately 3:00 p.m. New York time from one or more pricing vendors. Vendors value such securities based on one or more of the inputs described in the following table. The table provides examples of inputs that are commonly relevant for valuing particular classes of fixed-income securities in which the fund is authorized to invest. However, these classifications are not exclusive, and any of the inputs may be used to value any other class of fixed-income security. Fixed-income class Examples of standard inputs All Benchmark yields, transactions, bids, offers, quotations from dealers and trading systems, new issues, spreads and other relationships observed in the markets among comparable securities; and proprietary pricing models such as yield measures calculated using factors such as cash flows, financial or collateral performance and other reference data (collectively referred to as “standard inputs”) Corporate bonds & notes; convertible securities Standard inputs and underlying equity of the issuer Bonds & notes of governments & government agencies Standard inputs and interest rate volatilities Where the investment adviser deems it appropriate to do so (such as when vendor prices are unavailable or not deemed to be representative), fixed-income securities will be valued in good faith at the mean quoted bid and asked prices that are reasonably and timely available (or bid prices, if asked prices are not available) or at prices for securities of comparable maturity, quality and type. Securities with both fixed-income and equity characteristics, or equity securities traded principally among fixed-income dealers, are generally valued in the manner described above for either equity or fixed-income securities, depending on which method is deemed most appropriate by the investment adviser. Short-term securities purchased within 60 days to maturity are valued at amortized cost, which approximates fair value. The value of short-term securities originally purchased with maturities greater than 60 days is determined based on an amortized value to par when they reach 60 days. Forward currency contracts are valued at the mean of representative quoted bid and asked prices. Securities and other assets for which representative market quotations are not readily available or are considered unreliable by the investment adviser are fair valued as determined in good faith under guidelines adopted by authority of the fund's board of trustees. Market quotations may be considered unreliable if events occur that materially affect the value of securities (particularly equity securities trading outside the U.S.) between the close of trading in those securities and the close of regular trading on the New York Stock Exchange. Various inputs may be reviewed in order to make a good faith determination of a security’s fair value. These inputs include, but are not limited to, the type and cost of the security; contractual or legal restrictions on resale of the security; relevant financial or business developments of the issuer; actively traded similar or related securities; conversion or exchange rights on the security; related corporate actions; significant events occurring after the close of trading in the security; and changes in overall market conditions. Fair valuations and valuations of investments that are not actively trading involve judgment and may differ materially from valuations that would have been used had greater market activity occurred. Classifications - The fund classifies its assets and liabilities into three levels based on the inputs used to value the assets or liabilities.Level 1 values are based on quoted prices in active markets for identical securities. Level 2 values are based on significant observable market inputs, such as quoted prices for similar securities and quoted prices in inactive markets. Level 3 values are based on significant unobservable inputs that reflect the fund’s determination of assumptions that market participants might reasonably use in valuing the securities. The valuation levels are not necessarily an indication of the risk or liquidity associated with the underlying investment. For example, U.S. government securities are reflected as Level 2 because the inputs used to determine fair value may not always be quoted prices in an active market.The following tables presentthe fund’s valuation levels as of September 30, 2010 (dollars in thousands): Investment securities: Level 1 Level 2 Level 3 Total Common stocks: Financials $ $
